OliveR, Chief Judge:
This appeal for reappraisement relates to certain sunglasses, exported from Italy and entered at the port of New York.
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402(b) of the Tariff Act of 1980, as amended by the Customs Simplification Act of 1956 (91 Treas. Dec. 295, T.D. 54165), and that such statutory value therefor is $4.41 per dozen, packed, and I so hold.
Judgment will be rendered accordingly.